DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/24/21 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/21.
Claims 1-17 are examined below.
Claim Objections
Claims 2 and 9 are objected to because of the following informalities:  
“different from the first orientation” in claim 2, line 5 should be amended to recite --different from the second orientation--
“an anterior side” in claim 9, line 2 should be amended to recite --the anterior side--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 12, the claim recites the limitation “the engagement arm” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution and examination, this limitation is interpreted to mean the elongate arm.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radmand US 2017/0209300 A1 in view of Mauro US 2014/0366892 A1.
Regarding claim 1, Radmand discloses an interchangeable mouth shield 10 (figs. 2 and 3 show the entire device; [0028], anchoring member 20 forms a tray for receiving the dentition, which may provide protection) comprising: a lip-anterior portion 32/31/40 comprising: a panel 32 comprising a posterior side and an anterior side (fig. 3 and [0032], outer lip seal 32; the posterior side facing inner lip seal 31 and the anterior side facing air transmission member 40); a lip shield 31 that is posteriorly positioned relative to the panel 32 and is configured to protect lips of a user (fig. 3 and [0032], inner lip seal 31, which is made from a soft moldable material as described in [0037], and would thus be capable of providing protection to the inside of the lips); 
Radmand is silent on the elongate arm comprising a mating portion that is proximate a free end of the elongate arm; the engagement surface configured to interface with the mating portion of the elongate arm.
However, Mauro discloses a mouth shield 10 (fig. 13 and [0011], mouth guard 10) comprising an analogous elongate arm 48 comprising a mating portion 50 that is proximate a free end of the elongate arm 48 (fig. 13 and [0064], interlock feature 50 allows the stem 48 to mate with lip guard 26); an analogous engagement surface configured to interface with the mating portion 50 of the elongate arm 48 (MPEP 2144.04 VI. A. states that a reversal of parts is an obvious modification, as determined by In reGazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification); therefore, a reversal of parts such that the elongate arm 48 and interlock feature 50 extend from the lip guard 26, to lock into an aperture in the tray 10 and interface with an analogous posterior engagement surface, is an obvious modification).

Regarding claim 2, Radmand in view of Mauro discloses the claimed invention as discussed above.
Radmand further discloses the elongate aperture 23 being configured to receive the elongate arm 40 when the lip-anterior portion 32/31/40 is at a first orientation relative to the teeth tray 20 (fig. 4).
Radmand is silent on the engagement surface being configured to interface with the mating portion of the elongate arm when the lip-anterior portion is at a second orientation relative to the teeth tray, the first orientation being different from the second orientation.
However, Mauro further teaches the engagement surface being configured to interface with the mating portion 50 of the elongate arm 48 when the lip-anterior portion 26 is at a second orientation relative to the teeth tray 10, the first orientation being different from the second orientation (fig. 13 and [0064], the stem 48, feature 50, and tray 10 are rotated 90 degrees to pass through the stem opening in the lip guard 26, then rotated back to lock; therefore, the two positions form two different orientations of the lip guard 26 relative to the tray part of the mouth guard).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engagement surface of Radmand in view of Mauro to be configured to interface with the mating portion of the elongate arm when the 
Regarding claim 3, Radmand in view of Mauro discloses the claimed invention as discussed above.
Radmand further discloses the elongate arm 40 extending away from the lip shield 31.
Radmand is silent on the mating portion being cylindrical and extending perpendicular to a longitudinal axis of the elongate arm.
However, Mauro further teaches the mating portion 50 being cylindrical and extending perpendicular to a longitudinal axis of the elongate arm 48 (fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mating portion of Radmand in view of Mauro to be cylindrical and extending perpendicular to a longitudinal axis of the elongate arm, as taught by Mauro, “creating the desired mechanical interlock” ([0064]), which would be beneficial, since Radmand’s elongate arm is not locked in place securely; further, please note that Radmand describes in [0036] that air transmission member/elongate arm 40 can be coupled to the anchoring member/tray 20 using a coupling or retention mechanism.
Regarding claim 4, Radmand in view of Mauro discloses the claimed invention as discussed above.
Radmand further discloses the engagement surface being curved (fig. 3, the concave posterior surface of tray 20).
Regarding claim 6, Radmand in view of Mauro discloses the claimed invention as discussed above.

Regarding claim 7, Radmand in view of Mauro discloses the claimed invention as discussed above.
Radmand further discloses the lip-anterior portion 32/31/40 comprising a bridge that posteriorly extends away from the lip shield 31, the bridge comprising a contact surface positioned on a free end of the bridge; and wherein the teeth tray 20 comprises a receiving surface that is at least partially positioned on the outer wall and is configured to interface with the contact surface of the bridge when the lip-anterior portion 32/31/40 and teeth tray 20 are in the assembled configuration (fig. 4 and [0039]-[0040], the posterior surface of inner lip seal 31 having adjustment member 34 which can be slid to position MD1, such that the posterior contact surface of the adjustment member 34 abuts the outer receiving surface of the teeth tray 20).
Regarding claim 8, Radmand in view of Mauro discloses the claimed invention as discussed above.
Radmand further discloses the receiving surface surrounding the elongate aperture 23 of the teeth tray 20 (figs. 3 and 4).
Regarding claim 10, Radmand in view of Mauro discloses the claimed invention as discussed above.
Radmand is silent on the lip-anterior portion comprising a clip-receiving aperture that is configured to receive a clip for a tether.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the lip-anterior portion of Radmand in view of Mauro with a clip-receiving aperture that is configured to receive a clip for a tether, as taught by Mauro, to allow the attachment of a tether if desired or necessary.
Regarding claim 11, Radmand in view of Mauro discloses the claimed invention as discussed above.
Radmand further discloses the engagement surface extending around the aperture 23 of the teeth tray 20 (figs. 2 and 3).
Regarding claim 12, Radmand in view of Mauro discloses the claimed invention as discussed above.
Radmand further discloses the engagement arm 40 being cylindrical (fig. 3 and [0036], air transmission member 40 has a substantially cylindrical body).
Regarding claim 15, Radmand discloses a method of assembling an interchangeable mouth shield 10 (figs. 2 and 3 show the entire device; [0028], anchoring member 20 forms a tray for receiving the dentition, which may provide protection; [0036], elongate member/transmission member 40 is removably connected to the tray/anchoring member 20, such that the shields 31/32 are capable of being interchanged), the method comprising: positioning a lip-anterior portion 32/31/40 anterior to a teeth tray 20 (fig. 2, assembly 32/31/40 being in a direction forward/anterior to the tray 20), wherein the lip-anterior portion 32/31/40 comprises a panel 32 (fig. 3 and [0032], outer lip seal 32), a lip shield 31 (fig. 3 and [0032], inner lip seal 31, which is made from a soft moldable material as described in [0037], and would thus be capable of providing protection to the inside of the lips), and an elongate arm 40 (fig. 4, the elongate arm/air transmission member 40 extends through the lip shield 31 and into the tray 20), and 
Radmand is silent on the elongate arm comprising a mating portion; the engagement surface configured to interface with the mating portion; rotating and aligning the lip-anterior portion or the teeth tray such that the mating portion is oriented to fit through the aperture of the teeth tray; inserting the elongate arm through the aperture of the teeth tray such that the mating portion exits the aperture; and rotating and aligning the lip-anterior portion or the teeth tray such that the mating portion engages with the engagement surface.
However, Mauro discloses a mouth shield 10 (fig. 13 and [0011], mouth guard 10) comprising an analogous elongate arm 48 comprising a mating portion 50 (fig. 13 and [0064], interlock feature 50 allows the stem 48 to mate with lip guard 26); an analogous engagement surface configured to interface with the mating portion 50 (MPEP 2144.04 VI. A. states that a reversal of parts is an obvious modification, as determined by In reGazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification); therefore, a reversal of parts such that the elongate arm 48 and interlock feature 50 extend from the lip guard 26, to lock into an aperture in the tray 10 and interface with an analogous posterior engagement surface, is an obvious modification); rotating and aligning the lip-anterior portion 26 or the teeth tray 10 such that the mating portion 50 is oriented to fit through the aperture of the teeth tray 10; inserting the elongate arm 48 through the aperture of the teeth tray 10 such that the mating portion 50 exits the aperture; and rotating and aligning the lip-anterior portion 26 or the teeth tray 10 such that the mating portion 50 engages with the engagement surface (fig. 13 and [0064], the stem 48, feature 50, and tray 10 are rotated 90 degrees to pass through the stem opening in the lip guard 26, then rotated back to lock; as 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Radmand with the elongate arm comprising a mating portion; the engagement surface configured to interface with the mating portion; rotating and aligning the lip-anterior portion or the teeth tray such that the mating portion is oriented to fit through the aperture of the teeth tray; inserting the elongate arm through the aperture of the teeth tray such that the mating portion exits the aperture; and rotating and aligning the lip-anterior portion or the teeth tray such that the mating portion engages with the engagement surface, as taught by Mauro, “creating the desired mechanical interlock” ([0064]), which would be beneficial, since Radmand’s elongate arm is not locked in place securely; further, please note that Radmand describes in [0036] that air transmission member/elongate arm 40 can be coupled to the anchoring member/tray 20 using a coupling or retention mechanism.
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radmand US 2017/0209300 A1 in view of Mauro US 2014/0366892 A1 further in view of Morris US 2013/0220333 A1.
Regarding claim 5, Radmand in view of Mauro discloses the claimed invention as discussed above.
Radmand in view of Mauro is silent on the kit comprising a plurality of lip-anterior portions configured to be releasably coupled to the teeth tray, and wherein each of the plurality of lip-anterior portions comprises a different shaped panel.
However, Morris teaches a kit comprising an analogous panel-shaped portion 12 configured to be releasably coupled to a medical device, and wherein each of the plurality of panel-shaped portions 12 comprises a different shaped panel (fig. 1 and [0039], various replaceable flanges 12 can be provided as a kit with variously sized and shaped flanges).

Regarding claim 17, Radmand in view of Mauro discloses the claimed invention as discussed above.
Radmand in view of Mauro is silent on selecting the lip-anterior portion from a plurality of lip-anterior portions, and wherein each of the plurality of lip-anterior portions comprises a different shaped panel.
However, Morris teaches selecting an analogous panel-shaped portion 12 from a plurality of panel-shaped portions 12, and wherein each of the plurality of panel-shaped portions 12 comprises a different shaped panel (fig. 1 and [0039], various replaceable flanges 12 can be provided as a kit with variously sized and shaped flanges, and the flange 12 can be chosen to fit a given patient’s anatomy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Radmand in view of Mauro with selecting the lip-anterior portion from a plurality of lip-anterior portions, and wherein each of the plurality of lip-anterior portions comprises a different shaped panel, as taught by Morris, so that the panel can be chosen to more comfortable fit a given patient anatomy ([0039]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radmand US 2017/0209300 A1 in view of Mauro US 2014/0366892 A1 further in view of Hestness et al. US 2014/0276171 A1.
Regarding claim 9, Radmand in view of Mauro discloses the claimed invention as discussed above.

However, Hestness teaches a mouth piece 100 (fig. 5 and [0004]) comprising a pair of front vent apertures positioned on an anterior side of the panel 180, wherein a pair of back vent apertures 118 are positioned on the contact surface of the bridge, and wherein vents extend between the pair of front vent apertures and the pair of back vent apertures 118 (fig. 5 and [0070], where gas exchange passageways 116 comprise apertures 118; as can be seen in the figure, the passageways 116 form a venting bridge between the tray 110 and the matching apertures on the wings of anterior portion 180).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the mouth shield of Radmand in view of Mauro with a pair of front vent apertures being positioned on an anterior side of the panel, wherein a pair of back vent apertures are positioned on the contact surface of the bridge, and wherein vents extend between the pair of front vent apertures and the pair of back vent apertures, as taught by Hestness, to form an unoccluded passageway for respiratory gas exchange and allow adequate ventilation.
 Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radmand US 2017/0209300 A1 in view of Mauro US 2014/0366892 A1 further in view of Smith US 2017/0042725 A1.
Regarding claim 13, Radmand in view of Mauro discloses the claimed invention as discussed above.
Radmand in view of Mauro is silent on the channel of the teeth tray comprising a flavored bite pad.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the channel of the teeth tray of Radmand in view of Mauro with a flavored bite pad, as taught by Smith, to provide a pleasant experience during use of the oral device.
Regarding claim 16, Radmand in view of Mauro discloses the claimed invention as discussed above.
Radmand in view of Mauro is silent on coupling a flavored bite pad to the teeth tray.
However, Smith teaches an analogous teeth tray 610 (fig. 6A and [0056]), wherein a flavored bite pad 670 is coupled to the teeth tray 610 (fig. 6A and [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the teeth tray of Radmand in view of Mauro with a flavored bite pad coupled thereto, as taught by Smith, to provide a pleasant experience during use of the oral device.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of allowable subject matter: Regarding dependent claim 14, the prior art of record when applied alone or in combination neither anticipates nor renders obvious the lip-anterior portion comprises a first peripheral arm and a second peripheral arm, wherein the first peripheral arm and second peripheral arm are positioned posterior to the lip shield and on opposing sides of the elongate arm; wherein the teeth tray comprises a first peripheral engagement surface and a second peripheral engagement surface; and wherein the mating portion of the elongate arm is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Galleher, Jr. US 3,139,088; Greenberg US 3,692,025; Belfer US 5,720,302.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786